Title: Thomas Jefferson to James Madison, 16 July 1815
From: Jefferson, Thomas
To: Madison, James


          Dr Sir  Monticello July 16. 15.
          I recieved yesterday from our friend Govr Nicholas a letter stating that very advantageous offers had been made to his son at Baltimore (late a colonel in the army) which would induce him to go and fix himself at Leghorn, and that it would add very much to his prospects to be appointed Consul there, and counting on my knolege of the character of his son, he supposed my testimony of it to you might befriend his views. with respect to the character of the son I should certainly bear honorable and ample testimony, as of a high order: but there is more than that in the case as it respects myself. I suppose the office to be at present full and that there are considerations due to the incumbent from myself. I cannot give you a better view therefore of the footing on which my answer to the governor places it, than by transcribing what related to it, as follows.‘Your favor of yesterday is this moment recieved, and furnishes me matter of real regret; because there is nothing just and honorable which I would not cheerfully do for yourself or any member of your family. but the case in question stands thus. while I lived in Paris I became acquainted with Thomas Appleton of Boston then a young man, and recommended him to the Old Congress as Consul at Leghorn, & he was appointed. on the commencement of the new government he was confirmed by Genl Washington on my recommendation also. he has been now about 30. years in possession of the office, has conducted himself with integrity and diligence, and has never done an act to incur blame from the government. under these circumstances it would be immoral in me to sollicit his removal. he is not a man who could be put into comparison with your son on any original competition; but 30. years of possession & approbation cannot fail to be a weight in his scale.I recieved a letter from him some months ago asking my aid to get him removed to Paris from Leghorn. I did nothing in it upon my general principle of declining these sollicitations. I know that Fulwar Skipwith was appointed to Paris, and was preparing to go, when the return of Bonaparte suspended it, some former transactions having made it doubtful whether he would recieve him, and perhaps whether our government could with propriety propose him. how this has been settled I know not. but in the event of Appleton’s removal to Paris, there would be an opening at Leghorn. on the hypothesis therefore that Leghorn may be now vacant I will chearfully communicate your wishes to the President by our next mail. yet I know at the same time that the President’s own dispositions to do any thing in his power which would be agreeable to yourself or your family will render my application merely an evidence of my wishes to be useful to you.’this extract placing the case fully before you, I will add nothing more to the trouble of reading it but the assurances of my affectionate attachment and respect
          Th: Jefferson
        